                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF HAWAI‘I



    DAVID G. BYLSMA,                                   Case No. 19-cv-00535-DKW-WRP

                   Plaintiff,
                                                       ORDER DENYING WITHOUT
           v.                                          PREJUDICE MOTION FOR
                                                       WAIVER OF COURT FEES.1
    HAWAII PUBLIC HOUSING
    AUTHORITY, et al.,

                   Defendants.



          On October 1, 2019, Plaintiff David G. Bylsma, proceeding pro se, filed a

civil complaint against Hawaii Public Housing Authority; the Governor of Hawaii,

David Ige; and several public officials. Dkt. No. 1. Rather than pay the civil

filing fee, Bylsma also filed an application to proceed in forma pauperis (“IFP

Application”).         Dkt. No. 3.       Because the IFP Application is incomplete, it is

DENIED WITHOUT PREJUDICE.

          An action may only proceed without concurrent payment of the filing fee if

the party is granted leave to proceed in forma pauperis. 28 U.S.C. § 1915(a);

Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). “[A] plaintiff seeking IFP



1
    Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
    hearing.
status must allege poverty with some particularity, definiteness and certainty.”

Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). Here, Bylsma has

failed to do so. Although Bylsma states in his IFP Application, Dkt. No. 2, that he

has $350 in a checking or savings account as well as owns a vehicle worth $1,800

and receives Social Security benefits in the amount of $771 per month, the IFP

application is deficient. In particular, Bylsma has failed to respond to question (2),

which is perhaps the most important question in the IFP Application. Therefore,

the Court cannot meaningfully assess Bylsma’s allegation of poverty and, thus, the

IFP Application (Dkt. No. 2), is DENIED WITHOUT PREJUDICE.

      If Bylsma elects to continue with this action, Bylsma must fully complete

and sign the Court’s Application to Proceed in forma pauperis, or pay the civil

filing fees in full by November 22, 2019.          Failure to do so will result in

automatic dismissal of this action. In re Perroton, 958 F.2d 889, 890 (9th Cir.

1992) (affirming dismissal of pro se litigant’s claim for failure to pay required filing

fees). Should he file a new IFP Application, Bylsma must include the information

he has provided thus far in his IFP application and state whether or not he is

employed, his gross pay, and his take home-pay.




                                           2
      The Clerk of Court is DIRECTED to mail Bylsma a blank Application to

Proceed In District Court Without Prepaying Fees or Costs (AO 240) and the

accompanying instruction sheet so that he may comply with this Order.

      IT IS SO ORDERED.

      Dated: November 12, 2019 at Honolulu, Hawai‘i.




David G. Bylsma v. Hawaii Public Housing Authority, et al; Civil No. 19-00535
DKW-WRP; ORDER DENYING WITHOUT PREJUDICE MOTION FOR
WAIVER OF COURT FEES




                                        3
